Opinion of the Court
Paul W. Beosman, Judge:
Following a joint trial by general court-martial, the four persons accused in this case were convicted of causing a riot in the prison stockade at Fort Ord, California, in violation' of the Uniform Code of Military Justice, Article 116, 50 USC § 710. The convening authority approved the findings, but reduced substantially the period of confinement imposed. A board of review in the oifice of The . Judge Advocate General, United States Army, reversed the convictions for an asserted error of law — which we shall consider shortly — and ordered a rehearing. Thereafter, The-Judge Advocate General certified to this Court the following question:
*278“Was refusal of the law officer to give the instruction defining reasonable doubt, as requested by defense counsel, reversible error under the circumstances of this case wherein the law officer read the charge covering reasonable doubt set forth in the Uniform Code of Military Justice, Article 51e(l), (2), and (3), and referred the court to the Manual for Courts-Martial, 1951, paragraph 74a, which includes a complete definition of the term 'reasonable doubt’?”
A petition for review filed on behalf of the accused was also granted by the Court. In general, it is directed to the issue raised by The Judge Advocate General.
II
A statement of the unfortunate facts leading to the present prosecutions is unnecessary to an understanding of the question before us. Suffice it to say that at the conclusion of the evidence, and following arguments, defense counsel submitted several requests for instructions. The one of interest to us here relates principally to the meaning of “reasonable doubt.” The requested instruction, as submitted, is set out below:
“Each accused is presumed to be innocent until the contrary is proved, and in case óf a reasonable doubt whether the guilt of each is satisfac-. torily shown, each accused is entitled to an acquittal, but the effect of this presumption is only to place upon the Government the burden of proving each of them guilty beyond a reasonable doubt. Reasonable doubt is defined as follows:' It is not a mere possible doubt; because everything relating to human affairs, and depending on moral evidence, is open to some possible or imaginary doubt. It is that state of the case which, after the entire comparison and consideration of all the evidence, leaves the minds of the court in that condition that they cannot say they feel an abiding conviction, to a moral certainty, of the truth of the charge.”
The law officer refused the offered instruction, but instead — as is reflected in the certified question quoted earlier herein — charged the court-martial on the subject of reasonable doubt in substantially the language of Article 51(c) of the Code, supra, 50 USC § 626(c). In addition, he referred its members to the Manual for Courts-Martial, United States, 1951, paragraph 74a, which in its third subsection contains a definition of the term. However, he did not otherwise attempt to define the phrase in question. We are not here concerned with the first sentence of the proposed instruction. Since its content was clearly covered in the charge as given by the law officer, our sole.present interest is in the succeeding two sentences.
Ill
At the outset it must be noted that the instruction sought is not phrased in language identical with that used in the explanation of the term contained in paragraph 74a (3) of the Manual, supra. However, its phrasing is in accord with the “reasonable doubt” instruction specifically, or in substance, approved in the opinions of several Federal decisions. Agnew v. United States, 165 US 36, 51, 41 L ed 624, 17 S Ct 235; Berkowitz v. United States, 5 F2d 967 (CA 3d Cir); Blatt v. United States, 60 F2d 481 (CA 3d Cir). It .has uniformly been held to be reversible error to refuse to give such an offered instruction or an equivalent when requested. Egan v. United States, 287 F 958 (CA DC Cir); Schencks v. United States, 2 F2d 185 (CA DC Cir); Blatt v. United States, supra; see Nanfito v. United States, 20 F2d 376 (CA 8th Cir).
In United States v. Soukup, 2 US CM A 141, 7 CMR 17, decided January 23, 1953, this .Court  made clear that a law officer is not — in the absence of request — under a duty to define “reasonable doubt.” All that the Code and Manual require of him — without such a request — is that he instruct the members of the court that the guilt of the accused must be established beyond a “reasonable doubt,” and that any “reasonable doubt” must be resolved in favor of the accused. Uniform Code, supra, Article 51(c), (1), (2),.50 USC § 626 (c) (1), (2); Manual, supra, paragraphs 73b(l), (2), 73c(1) ; see *279United States v. Felton, 2 USCMA 630, 10 CMR 128, decided June 12, 1953. This is entirely consistent with the Federal civilian practice. Mundy v. United States, 176 F2d 32 (CA DC Cir). However, a specific request to charge, setting out the precise language desired, was made by defense counsel in this case — thus bringing very different considerations into play.
With respect to additional instructions, paragraph 73c of the Manual might appear to vest complete and final control in the law officer. Thus, paragraph 73c(1) provides as follows:
“The law officer is not required to give the court any instructions other than those required by Article 51c (73a, &). However, when he deems it necessary or desirable, he may give the court such additional instructions as will assist it in making its findings...."
And paragraph 73c (2) states that:
“If the law officer deems it necessary or desirable that the court be given additional instructions, he may recess the court so that he may have time to prepare such instructions; he may request counsel for both sides to furnish him with proposed additional instructions as to a particular issue in the ease or as to any or all of the offenses charged.”
However, despite the absence of a specific Manual provision authorizing defense counsel to submit,  without solicitation from the law officer, requests for additional instructions, and suggested forms therefor, we do not hesitate to say that the draftsmen of the Manual could have had no sort of intention to bar action of this nature by defense counsel. Paragraph 48c of the Manual states that:
“An officer or other military person acting as counsel for the accused before a general or special court-martial will perform such duties as usually devolve upon the counsel for a defendant before a civil court in a criminal case.” [Emphasis supplied].
Certainly, conscientious defense counsel in a criminal trial of the civilian community will ever pay most careful attention to instructions given the jury, requesting of the trial judge ones thought necessary or desirable, and presenting in the ordinary case, and in careful detail, the phrasing of the instructions sought. It is noteworthy that this Court has expressly placed on the shoulders of defense counsel the burden of requesting clarification or elaboration of instructions given. United States v. Soukup, supra; United States v. Felton, supra. Accordingly, in this branch of the problem before us, we must conclude that military defense counsel have free rein — limited only by the dictates of propriety, good order and common sense — to request additional instructions, and to submit proposals of the form such instructions might properly take.
IV
Our question then becomes: what is the duty of the law officer when presented with an unsolicited  request for additional instructions ? The permissive phraseology of paragraph 73c, supra, relating to such instructions proposed by counsel on the initiative of the law officer, is set out hereafter:
“. . . . Any proposed instructions submitted by counsel. will be presented in writing to the law.officer and copies will be furnished to the opposing counsel. The law officer may accept, reject, or modify any proposed instruction that is submitted, and may substitute instructions of his own or refuse to give any instructions on a matter included in a proposed instruction submitted by counsel.”
We believe that no distinction should be taken in the foregoing respects between instructions drafted by counsel, following invitation by the law officer, and those submitted without request by the latter. Whether the law officer may see fit to grant a request for additional instructions, and whether he will transmit to the court a submitted instruction are matters necessarily resting in his sound discretion. He need not, of course, deliver a proposed instruction *280in the precise words — -or even the general form — in which it comes to him. If he determines, for example, that the gist of such an instruction should be given, he may modify the offered item in whole or in part, or may substitute a wholly different instruction of his own or the Manual’s devising.
Whether a judicial officer has abused his authority as to a matter resting within the exercise of  sound discretion is ever a question fraught with difficulty. Appellate tribunals — remote in time and place from the trial, and faced only with the bare pages of a frigid record — labor under a severe handicap. However, in the instant case, defense counsel had not only requested that the law officer expand on the meaning of “reasonable doubt,” but in addition had submitted a proposed instruction which would serve to satisfy the request. We have observed in previous decisions that law officers are well-advised to give expository instructions as to the meaning of technical legal terms — indeed in the absence of a specific request from defense counsel. United States v. Soukup, supra; United States v. Cobb, 2 USCMA 339, 8 CMR 139, decided March 24, 1953; United States v. Felton, supra. Additional instructions of this nature impose but a slight burden on the law officex*, but may be of incalculable benefit to the accused. Therefore, when a specific request for clarifying instructions is made — and particularly when accompanied by suggested language— we think it a clear abuse of discretion on the part of the law officer to reject the request. Indeed he need not use the particular instruction submitted, so long as the one he does give complies with the substance of the request. Being thus obliged in this case to instruct on the meaning of “reasonable doubt,” the law officer’s reference to paragraph 74a. of the Manual did not fulfill the duty imposed on him. United States v. Gilbertson, 1 USCMA 465, 4 CMR 57, decided July 22, 1952; United States v. Cromartie, 1 USCMA 551, 4 CMR 143, decided August 6, 1952; United States v. Moreash, 1 USCMA 616, 5 CMR 44, decided August 27, 1952; United States v. Kubel, 1 USCMA 645, 5 CMR 73, decided August 29, 1952; United States v. Soukup, supra.
The question certified is answered in the affirmative, and the decision of the-board of review is affirmed.
Chief Judge Quinn concurs.